Citation Nr: 0326317	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  96-28 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine



THE ISSUES

1.  Entitlement to secondary service connection for a right 
ankle disability.

2.  Entitlement to secondary service connection for a left 
heel disability.

3.  Entitlement to secondary service connection for a low 
back disability.

4.  Entitlement to secondary service connection for a right 
hip disorder.

5.  Entitlement to secondary service connection for a left 
hip disorder.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, attorney



WITNESSES AT HEARINGS ON APPEAL

The veteran and K.W.


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1955 to April 1958 
and from October 1966 to August 1968.  He also had service in 
the United States Army Reserve and Army National Guard, 
including periods of active duty for training and inactive 
duty training.

This appeal came to the Board of Veterans' Appeals (Board) 
from a May 1996 RO rating decision that granted service 
connection for a right knee disability and assigned a 
10 percent evaluation for this condition, effective from 
October 1995; denied claims for secondary service connection 
for a right ankle disability and a left heel disability as 
not well grounded; denied a claim for service connection for 
hypertension as not well grounded; and denied service 
connection for a jaw disorder.  In a March 1999 decision, the 
Board denied the appeal.

The veteran appealed the March 1999 decision to the United 
States Court of Appeals for Veterans Claims (Court).  He also 
appointed Francis M. Jackson, attorney, to represent him 
before the Court and VA.  In a September 1999 joint motion, 
the parties requested the Court to vacate and remand the 
Board's decision of March 1999 concerning the denial of a 
higher initial rating for the right knee disability and the 
denial of the claims for secondary service connection for a 
right ankle disability and a left heel disability as not well 
grounded.  The parties requested the dismissal of the other 2 
issues in the March 1999 Board decision.  In a September 1999 
order, the Court granted the parties' motion.  The case was 
thereafter returned to the Board.  In July 2000 and February 
2001, the Board remanded the case to the RO for additional 
development.

An August 2001 RO rating decision denied claims for secondary 
service connection for a low back disorder and right and left 
hip disorders.  The veteran appealed those determinations.  
In a May 2002 decision, the Board granted an additional 
separate 10 percent evaluation for the right knee disability, 
and denied secondary service connection for a right ankle 
disability, a left heel disability, a low back disorder, a 
right hip disorder, and a left hip disorder.  The veteran 
appealed the May 2002 Board decision to the Court.

In a February 2003 order, the Court granted a February 2003 
joint motion from the parties to vacate and remand for 
additional adjudication the May 2002 Board decision regarding 
the issues of secondary service connection for a right ankle 
disability, a left heel disability, a low back disorder, a 
right hip disorder, and a left hip disorder.  The appeal as 
to the other issue in the May 2002 Board decision was 
dismissed.

In a May 2003 letter, the Board notified the veteran's 
attorney of his right to submit additional argument and/or 
evidence.  Subsequently, additional argument and duplicate 
copies of evidence already of record was received.


REMAND

Copies of the February 2003 joint motion from the parties, 
the February 2003 Court order, and the argument and evidence 
received from the veteran's attorney in 2003 have been placed 
in the veteran's claims folder.  After review of the record 
and Court instructions, it is the determination of the Board 
that additional evidentiary development and adjudication 
action is required in this case.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should notify the veteran to submit any 
evidence linking his claimed disabilities 
to his service-connected right knee 
disability in order to substantiate his 
claims for service connection of those 
disabilities.  He should be notified of 
the evidence that he needs to submit and 
of the evidence VA will attempt to 
obtain.

2.  The veteran's claims file should be 
returned to the examiner who conducted 
the June 2001 VA examination or 
appropriate substitute for the 
preparation of an addendum that includes 
an opinion after review of the record as 
to whether there is pathology present 
that could account for the veteran's 
claim that his right knee locked in 
extension in 1994.  The examiner or 
appropriate substitute should support the 
opinion by discussing medical principles 
as applied to the evidence in the 
veteran's case, including the medical 
report dated in April 2000 from a 
physician's assistant.  If the requested 
opinion cannot be provided without 
examination of the veteran, he should be 
scheduled for such examination.

3.  After the above development, the RO 
should review the veteran's claims for 
secondary service connection for a right 
ankle disability, a left heel disability, 
a low back condition, a right hip 
disorder, and a left hip disorder.  If 
action remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to the veteran and 
his attorney.  They should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




